Per Curiam.

Assuming arguendo that the facts alleged by the landlord make out a question as to whether tenant violated the terms of his tenancy, the tenant should have been given written notice to cure the alleged violation as provided in section '8 (subd. [b], par. [1]) of the Commercial Rent Law (L. 1945, ch. 3, as amd.) Likewise there is a failure of proof that the occupancy of the tenant was in violation" of the certificate of occupancy for the premises inasmuch as such certificate was not produced upon the trial. Nor was there any proof of a nuisance being committed.
The final order should be reversed, and a new trial ordered, with $30 costs to appellant to abide the event. " '
Hoestadter, Aurelio and Tilzer, JJ., concur.
Final order reversed, etc.